DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bound minimum amount of radiation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the patient" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the minimum intensity" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the aggregate beam effects" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should perhaps be “the aggregate dosimetric effects”.
Claim 1 recites the limitation "said set of apertures" in line 27.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should perhaps be “said aperture shapes”.
Claim 1 recites “a bound maximum number of apertures” in line 5, and “the bound minimum amount of radiation” in line 11.  It is not clear what is meant by the modifier “bound”.  The disclosure mentions in paragraph 0026 (“lower-bounds on aperture intensity”), paragraph 0040 (“an upper bound”) and in paragraph 0044 (“lower bound on aperture intensity”).  But it is still unclear what is meant by “a bound maximum” and “the bound minimum”.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the collected contour measurement information for one or more tissues and the calculated fluence map.  It is not clear if the .
Claim 1 also recites, in part, “determining a bound maximum number of apertures required to fulfill the radiation dose specified by said fluence map.”  However, the fluence map is not recited to specify the radiation dose.  This should also be clearly recited in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the elements which make up “apertures”.  It is understood what “an aperture” is, but the elements which make up the aperture are not recited.  It is noted that claim 1 is an apparatus claim, but the only elements recited are “a data processor” and “a Field-in-Field (FIF) radiation delivery device”.  The entire claim recites functional language for the data processor.
Claims 2-9 are rejected by virtue of their dependency on claim 1.
Claim 2 recites “said maximum number of apertures” but perhaps this should be “said bound maximum number of apertures”.
Claim 3 recites “calculating the maximum number of apertures” but perhaps this should be “determining the bound maximum number of apertures”.
Claim 5 recites “contour measurement” but perhaps this should be “contour measurement information”.
Claim 8 recites “FIF delivery device” but perhaps this should be “FIF radiation delivery device”.
Claim 10 recites the limitation "the bound minimum amount of radiation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the patient" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the minimum intensity" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the aggregate beam effects" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should perhaps be “the aggregate dosimetric effects”.
Claim 10 recites the limitation "said set of apertures" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should perhaps be “said aperture shapes”.
Claim 10 recites “the bound minimum amount of radiation” in line 9.  It is not clear what is meant by the modifier “bound”.  The disclosure mentions in paragraph 0026 (“lower-bounds on aperture intensity”), paragraph 0040 (“an upper bound”) and in paragraph 0044 (“lower bound on aperture intensity”).  But it is still unclear what is meant by “the bound minimum”.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the collected contour measurement information for one or more tissues and the calculated fluence map.  It is not clear if the .
Claim 10 also recites, in part, “determining an initial number of apertures required to fulfill the radiation dose specified by said fluence map.”  However, the fluence map is not recited to specify the radiation dose.  This should also be clearly recited in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the elements which make up “apertures”.  It is understood what “an aperture” is, but the elements which make up the aperture are not recited.
Claims 11-17 are rejected by virtue of their dependency on claim 10.
Claim 11 recites the limitation "said maximum number of apertures" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the modified number of apertures" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “contour measurement” but perhaps this should be “contour measurement information”.
Claim 15 recites the limitation "said dose distribution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “FIF delivery device” but perhaps this should be “FIF radiation delivery device”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



January 13, 2021